D ARGAN, C. J.
This suit is brought on a bond, by which Maxcy promised and obligated himself to pay to Knight, the defendant in error, three hundred and thirteen dollars and ninety-one cents, on demand. Judgment was rendered for the want of a plea, and the clerk computed interest from the date of the instrument. Maxcy, the defendant below, moved the Circuit Court to correct the judgment as to the amount, and to have the *301interest computed only from,the time the writ was served, as there was no other evidence'of a demand. This motion was refused.
When a debt is payable on demand, whether the evidence of it be a bond or note, or whether it can be proved by parol evidence only, it will not bear interest until the demand is made. True a demand need not be made to entitle the party to his writ, for the service of the writ is a sufficient demand; but in the absence of proof of any Óihér demand than that of suit, the plaintiff can recover interést only from the time the writ was served upon the defendant. — Patrick v. Clay, 4 Bibb, 246; Hunt v. Nevers, 15 Pick. 500.
The court erred in refusing to have the judgment corrected as to the amount the plaintiff was entitled to recover, and it must fee here done at the cost of the defendant in error. Let the judgment be reversed and rendered for the amount of the bond, with Interest from the date of the service of the writ.